EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended November 20, 2009 November 20, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 0.7% 2.9% -7.1% Class B Units 0.7% 2.9% -7.6% Legacy 1 Class Units2 0.7% 2.9% -1.3% Legacy 2 Class Units2 0.7% 2.9% -1.5% GAM 1 Class Units2 0.6% 2.7% -1.1% GAM 2 Class Units2 0.5% 2.6% -1.5% GAM 3 Class Units2 0.5% 2.5% -2.7% S&P 500 Total Return Index3 -0.1% 5.5% 23.5% Barclays Capital U.S. Long Government Index3 1.0% 0.0% -8.8% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Heavy precipitation in the Midwest drove wheat prices sharply higher.Wheat prices moved to a 4-month high mid-week due to speculation that wet weather would delay winter wheat planting.In the livestock markets, lean hogs prices rallied in excess of 4.5% supported by technical-buying from large commodity funds. Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Currencies:A shift away from riskier assets led to large gains in safe-haven currencies.A near 3% decline in Japan’s Nikkei 225 prompted a return to risk-aversion, strengthening the currency against counterparts.The Australian and New Zealand dollars declined sharply as investors attempted to liquidate riskier holdings. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar, while Grant Park’s shorter-term trading advisors are predominantly long the U.S. dollar. Energy:Crude oil markets finished slightly higher due to declines in U.S. inventories.Price increases in the energy markets were limited by weaker demand forecasts as a result of declines in the global equity markets.Natural gas prices moved higher due to cold weather forecasts in the U.S. and short-term weakness in the U.S. dollar. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Equities:Following volatile price movement, global equity markets finished lower.Investor sentiment declined due to fears that the positive effects of central bank quantitative easing are ending.Liquidations occurred in major equity markets. In North America, poor earnings reports from Dell, Inc. led to further weakness in the U.S. markets. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
